DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Prosecution History
The Applicant submitted an AFCP 2.0 Request on 4/6/2021.  The request has been entered.  The Applicant has amended claims 2, 5-8, 11-13, 15-16, 23, and 27; claims 28-29 were added; and claims 1, 3, 17-21, and 24 were cancelled during the prosecution of the patent application.  Claims 2, 4-16, 22-23, and 25-29 have been allowed for the reasons set forth below. 

Reasons for Allowance
Claims 2, 4-16, 22-23, and 25-29 are allowable over the prior art.  The closes prior art of record is:
Bar-Zeev et al. US 9,786,187 B1 (“Bar-Zeev”)
Fujita US 2017/0314943 A1 (“Fujita”).
Goddard et al. US 2015/0292894 A1 (“Goddard”);
Mason et al. US 2011/0238457 A1 (“Mason”);
Murakami et al. US 6.636,145 B1 (“Murakami”).
Samocha et al. US 2017/0102243 A1 (“Samocha”); 
Sedlik et al. US 2017/0084175 A1 (“Sedlik”).
Zhang US 2017/0075358 A1 (“Zhang”).

As per Claim 2: The closest prior are of record taken either individually or in combination with other prior art of record fails to teach or suggest:
receiving environmental data associated with a region within which one or more vehicles of the fleet of vehicles operates; 
. . . 
determining, based at least in part on the policy data, the fleet management data, and the environmental data, a first vehicle as transportation from the first geographic location to the second geographic location; 
generating dispatch data to dispatch the first vehicle to a third geographic location; 
modifying, based at least in part on the environmental data, the dispatch data comprising communications associated with operation of the one or more vehicles within the region, the environmental data being representative of a change in an environment in which the one or more vehicles operates, the environmental data being representative of degraded communications within the region.

As per Claims 4-11 and 22: These claims depend from claim 2 and are therefore allowable.

As per Claim 12: Claim 12 is method claim that recites limitations analogous to claim 2, a system claim.  For the reasons given with regards to claim 2, claim 12 is also allowable over the prior art of record.

As per Claims 13-16: These claims depend from claim 12 and are therefore allowable.

As per Claim 23: Claim 23 recites one or more non-transitory computer-readable media that cause a processor to perform actions analogous to the limitations of claim 2.  For the reasons given with regards to claim 2, claim 23 is also allowable over the prior art of record.

As per Claims 25-29: These claims depend from claim 23 and are therefore allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P MAHNE whose telephone number is (571)270-5317.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/KEVIN P MAHNE/Primary Examiner, Art Unit 3668